MARTIN (Harry C.), Judge.
Plaintiffs attempt to appeal from a pretrial order entered pursuant to Rule 16 of the North Carolina Rules of Civil Proce*301dure. The pretrial order is interlocutory and is not appealable. Green v. Insurance Co., 250 N.C. 730, 110 S.E. 2d 321 (1959); DeBruhl v. Highway Com., 241 N.C. 616, 86 S.E. 2d 202 (1955). While Green involved interpreting former N.C.G.S. 1-169.1, repealed 1 January 1970, the language pertinent to that appeal is almost identical to the applicable portion of the present Rule 16. The former statute reads: “Such order shall control the subsequent course of the case unless in the discretion of the trial judge the ends of justice require its modification.” Rule 16 states: “[S]uch order when entered controls the subsequent course of the action, unless modified at the trial to prevent manifest injustice.” (Emphasis added.) The rule permits modification of the pretrial order by the trial court judge when necessary to prevent manifest injustice.
This Court continues to adhere to the principle set forth in Green, supra. Board of Transportation v. Gragg, 38 N.C. App. 740, 248 S.E. 2d 763 (1978); Realty, Inc. v. City of High Point, 36 N.C. App. 154, 242 S.E. 2d 895 (1978); Knight v. Power Co., 34 N.C. App. 218, 237 S.E. 2d 574 (1977).
The appeal is dismissed.
Judges Hedrick and Martin (Robert M.) concur.